Case: 21-161     Document: 10    Page: 1    Filed: 08/19/2021




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

          In re: RYAN THOMAS BECHARD,
                        Petitioner
                 ______________________

                         2021-161
                  ______________________

   On Petition for Writ of Mandamus to the United States
Court of Appeals for the Federal Circuit.
                 ______________________

               ON PETITION AND MOTION
                  ______________________

PER CURIAM.
                        ORDER
     Ryan Thomas Bechard files a “petition for writs of man-
damus, writs of prohibition & notice of removal of state
civil actions.” Through this filing, it appears that Mr. Be-
chard attempts to invoke this court’s “original jurisdiction”
to assert various claims, including contract claims and
claims arising under the federal securities laws. Mr. Be-
chard also moves to “seal this case.” ECF No. 5 at 1.
    The All Writs Act provides that the federal courts “may
issue all writs necessary or appropriate in aid of their re-
spective jurisdictions and agreeable to the usages and prin-
ciples of law.” 28 U.S.C. § 1651(a). The Act is not itself a
grant of jurisdiction. Clinton v. Goldsmith, 526 U.S. 529,
Case: 21-161      Document: 10    Page: 2    Filed: 08/19/2021




2                                              IN RE: BECHARD




534–35 (1999). This court does not have original jurisdic-
tion over Mr. Bechard’s claims. Nor does his submission
reference any agency or trial court action that would even-
tually be subject to this court’s jurisdiction on direct appeal
that would give us authority to consider a mandamus re-
quest. We therefore dismiss his petition.
      Accordingly,
      IT IS ORDERED THAT:
      (1) The petition is dismissed.
    (2) Mr. Bechard’s motion to seal, ECF No. 5, is granted
to the extent that ECF No. 2 shall be placed under seal.
                                  FOR THE COURT

         August 19, 2021          /s/ Peter R. Marksteiner
             Date                 Peter R. Marksteiner
                                  Clerk of Court

s24